Citation Nr: 0635675	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  99-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967, and December 1967 to July 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims of service connection for PTSD, 
entitlement to special monthly compensation (SMC) based on 
psychomotor seizure disorder, and service connection for a 
back condition as secondary to service-connected psychomotor 
seizure disorder.

In September 1999, the veteran testified at an RO hearing, 
and transcript is of record.  

In April 2004, the Board denied the secondary service 
connection claim, and remanded the PTSD and SMC matters.  A 
September 2005 rating decision granted entitlement to SMC 
from November 29, 2004, and it does not appear that the 
veteran contested the effective date.  Thus, the only issue 
left on appeal is a claim of service connection for PTSD.


FINDING OF FACT

The veteran did not participate in combat during active duty, 
did not offer a specific account of a traumatic in-service 
event or "stressor," and there is no independent, credible 
evidence of record that corroborates any account of a 
traumatic in-service event.  


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
November 2003 and November 2004 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, both letters noted above 
provided the substantive standards for service connection, 
and the November 2003 letter told the veteran that service 
connection for PTSD required a current diagnosis of PTSD, 
credible supporting evidence of a stressful event or 
experience during service, and medical evidence showing a 
relationship between the stressful event during service and a 
current diagnosis of PTSD.  Though neither letter referred to 
a disability rating and effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the veteran has not 
been prejudiced because the denial below renders any issue 
regarding a downstream element moot.  

The veteran's claim was initiated pre-VCAA, and as indicated 
above, he accordingly received sufficient VCAA notification.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It is 
further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
November 2004 letter that informed the veteran of the 
following:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
the claim, please send it to us."      

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Evidentiary development concerning the veteran's alleged 
stressors is described below, and VA discharged its duty to 
properly solicit stressor information.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's 
duty to assist "is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it.").  
The record contains the veteran's service medical records and 
personnel file (the latter of which was obtained pursuant to 
the Board's November 2004 remand).  VA examination is not 
necessary at this time because the record does not show a 
corroborated noncombat stressor.  38 C.F.R. § 3.159.  

The evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding and given the long appeal 
period in this case (which generated numerous correspondence 
from VA concerning the merits of the claim under the law), it 
is apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

A review of the record fails to provide support for a crucial 
aspect of claim of service connection for PTSD-that is, 
credible supporting evidence that an in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

It has been held that the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

The veteran's first DD Form 214 (for the period of service 
from November 1964 to October 1967) shows that he had foreign 
service of 2 years, 6 months, and 2 days in USAREUR, and he 
received a National Defense Service Medal, and Sharpshooter 
(Rifle).  Service personnel records show that in April 1965 
he had been enroute to USAREUR, and from June 1966 his 
military occupational specialty (MOS) was Combat Construction 
Specialist.  In August 1967 he was enroute to Conus.  Foreign 
service was recognized as April 1965 to October 1967 with 
oversea command of Germany.  

The veteran's second DD Form 214 (for the period of service 
from December 1967 to July 1970) showed foreign service of 1 
month and 18 days; he received a Good Conduct Medal, Vietnam 
Service Medal w/1 Bronze Service Star, and Sharpshooter 
w/Rifle Bar (M-16).  Personnel records show that in July 1968 
the veteran was enroute to Vietnam, and on September 11, 
1968.  He resumed his MOS of Combat Construction Specialist 
he was enroute to CONUS as of October 19, 1968.  Campaigns 
listed only Vietnam Counter Offensive Phase V, with three 
awards and decorations of NDSM, VSM, and GCM (1st award 
October 24, 1967).  

Personnel records also contain a letter that recommended the 
veteran for a promotion due his work as an assistant 
classroom instructor and coordination of a field course for 
serving as Demolition NCO for the Camp McCoy Chemical 
Training Section.  An April 1969 MOS Evaluation Data Report 
indicated that the veteran was "typical" for bridge 
construction and explosives, and "high" for military 
construction and rigging as well as tactics and 
reconnaissance.  

The veteran's service medical records indicate that he 
received medical treatment in Germany during 1965 and 1966.  
Also, a September 1967 clinical record noted that the veteran 
had been on guard duty and dropped a 5 gallon gas can on this 
food.  In October 1968, at the 93 Evac. Hospital, he was seen 
for a possible hysterical reaction.  The veteran underwent 
neurological assessment, and related that in Germany he had 
been hit on the head and woke up in the hospital.  He stated 
that he was now working as a cook with a MOS of combat 
engineer.  In May 1970, the veteran was diagnosed as having 
an emotionally unstable personality, chronic, moderate, 
manifested by gross fluctuations in mood and ability to 
maintain control of behavior, with precipitating stress of 
mild routine military duty.  Other diagnoses included 
possible psychomotor seizures, and headache related to head 
injury.  

In July 1997, the veteran filed the pending claim of service 
connection for PTSD.  The RO sent a January 1998 letter to 
the veteran asking him to provide a complete detailed 
description of traumatic incidents, including dates and 
places the incidents occurred.  Pursuant to the claim, the RO 
obtained VA outpatient treatment records; in January 1997, 
the veteran complained of worsening nightmares and panic 
attacks, and reported that nightmares about combat had 
occurred since the 1970s.  In July 1997, the veteran reported 
that he had served in Vietnam for two months in the 1st 
infantry demolition team destroying tunnels in 1969.  
Starting in 1971, the veteran reported having nightmares 
about "the Vietnamese whom I shot in the head laughs at me; 
the tunnel I am in collapses onto me; the faces of old 
friends being killed."  The veteran was diagnosed as having 
PTSD, and major depression, recurrent, severe.  

In August 1997, the veteran stated that he had been having 
increasing intensity of nightmares of Vietnam, and he was 
just now remembering from Vietnam.  He stated that he had not 
discussed these with staff, and had been reluctant to discuss 
them in encounter groups.  A discharge summary that month 
contained the veteran's statement that he had had a 20-year 
history bad dreams.  The assessor noted the veteran's report 
of feeling like a tunnel was collapsing on him, though that 
had never actually happened.  

A March 1998 rating decision denied a claim of service 
connection for PTSD because it had not appeared that the 
veteran was in combat, and he had not replied to the letter 
soliciting specific information about a stressor.  After his 
appeal was perfected, the veteran sent in information 
regarding alleged stressors-he had "worked in the motor 
pool in Lae Kay when he had been hit by incoming.  I dropped 
a gas can on his foot and headed for the bunker.  My foot was 
hurting and there were bodies flying all over the place."  
Also, he had been sent all over the place as demo-specialist, 
and he saw a lot of things that he still dreamt about.  He 
could still see bodies flying through the air, and people 
scrambling to get in the bunkers.  The veteran stated that 
when he was in Germany he had in fact been sent to Vietnam.  

At his personal hearing, the veteran testified that he first 
been in Vietnam on a TDY in 1965 on an inspection team with 
the 1st Infantry Division.  He had been in charge of teaching 
the Vietnamese on how to keep their explosives and how to use 
them.  The veteran asserted that he had been involved in fire 
fights, and he saw people dying at his base camp in Lai Kae 
in 1965.  The veteran stated that he had returned to Vietnam 
in 1969, for 33 days, and he had worked as a tunnel rat.  He 
had fired at people, and killed at least four Vietnamese.  

In response to questions from the Decision Review Officer, 
the veteran stated that he had no copies of his TDY orders 
from Germany to Vietnam for the first period of service.  The 
veteran stated that he could not remember the name of any of 
his friends who had been injured.  

A June 1999 VA treatment note contains the veteran's report 
that he still had some nightmares about Vietnam, but they 
were very rare.  

In April 2004, the Board remanded the veteran's claim for 
additional evidentiary development.  As such, the RO made an 
inquiry to the U.S. Armed Forces Service Center for Research 
of Unit Records (USASCRUR) (now called U.S. Army and Joint 
Services Records Research Center (JSRRC)).  A June 2005 
response related the following:

You state that [the veteran] was assigned 
to Company C and Headquarters Company 
(HHC), 1st Engineer Battalion, 1st 
Infantry Division from September 11, 
1968, to October 19, 1968, while in 
Vietnam.  You further state that he was a 
tunnel rat and demolition expert.  We can 
verify that [the veteran] was assigned to 
and present at HHD, 1st Eng Bn on 
September 22, 1968.  He had been assigned 
but not joined with Co C., 1st Eng Bn on 
September 11, 1968, and released from not 
joined on October 1, 1968, with an 
effective date of September 22, 1968.  
This information was drawn from the 
Morning Reports submitted by Co C and HHC 
for the dates indicated.  His duty MOS 
when assigned was combat engineer.  All 
combat engineers were trained in 
demolitions, however we cannot state that 
[the veteran] was a tunnel rat.  You also 
state that the veteran experience mortar 
and rocket attacks while in Vietnam.  We 
were unable to verify rocket and mortar 
attacks because you did not provide 
locations where these attacks took place.  
You do not provide a location where the 
unit was located in Vietnam at the time 
other than he was with the unit in 
Vietnam.  In order to perform future 
research on [the veteran's] behalf, we 
need peoples' names, the unit to which 
assigned, the location of the unit, and 
the date of occurrence for a stressor 
within 60 days.

See June 2005 Record from Defense Personnel Records Image 
Retrieval System.  

First, it is determined that the evidence does not show that 
the veteran engaged in combat, see 38 C.F.R. § 3.304(f), 
according to his DD Form 214s and personnel records.  Though 
the veteran's service personnel records identify his 
participation in a campaign of the Vietnam Counter Offensive 
Phase V, VA General Counsel has stated that "as a general 
matter, evidence of participation in an 'operation' or 
'campaign' often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities."  
VAOPGCPREC 12-99.   

Additionally, despite VA's solicitation, the veteran has not 
described a stressor that could be corroborated.  Though he 
has contended that he was in Vietnam during his first period 
of service, his personnel records fail to substantiate that 
allegation.  Additionally, in a July 1997 VA treatment record 
the veteran reported that had been in Vietnam for only two 
months.  Even if it were assumed that the veteran had a TDY 
to Vietnam to teach the Vietnamese about demolition (which 
apparently he would have been qualified to do given the 
recommendation concerning his instruction in his personnel 
file), he failed to provide a specific stressor with a date.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the 
veteran's credibility is extremely questionable.  For 
example, in his original stressor letter he had noted that he 
had dropped a gas can on his foot in Vietnam.  A review of 
service medical records, however, shows that the veteran was 
in Germany when he dropped a can on his foot.  

In terms of the second period of service, it appears that he 
was in Vietnam for a very short period of time.  Again, the 
veteran failed to provide a specific stressor with a place 
and date.  Moreover, according to an October 1968 service 
medical record, the veteran reported that he had been working 
as a cook, which tends to contradict his allegation regarding 
destroying tunnels.  See Doran, 6 Vet. App. at 289.  Even if 
the veteran had briefly explored tunnels in 1968, he has not 
provided a specific stressful incident related thereto.  

The RO's initial January 1998 stressor letter had asked the 
veteran to show specific dates, type, place, and names 
involved.  Thus, the veteran has been aware from the 
beginning of his claim that these specific details were 
needed by VA in order to adjudicate his claim, and the record 
does not show that he ever offered this kind of information.  

Because there is a lack of corroboration of any alleged 
noncombat stressor, see Dizoglio, 9 Vet. App. at 166, a 
preponderance of the evidence is against the claim of service 
connection for PTSD, and the benefit of the doubt doctrine 
cannot be applied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


